

AMENDMENT NUMBER ONE TO THE
 
FINLAY ENTERPRISES, INC.
 
DIRECTOR DEFERRED COMPENSATION AND STOCK PURCHASE PLAN
 
WHEREAS, Finlay Enterprises, Inc. (the “Corporation”) maintains the Finlay
Enterprises, Inc. Director Deferred Compensation and Stock Purchase Plan (the
“Plan”);
 
WHEREAS, pursuant to Section 12 of the Plan, the Corporation may amend the Plan
at any time; and
 
WHEREAS, the Corporation wishes to amend the Plan to (1) provide that no future
deferrals may be made under the Plan; (2) provide that cash awards shall be
issued under the Plan in lieu of RSUs for eligible director fees deferred
pursuant to the Plan with respect to the third and fourth quarters of the fiscal
year ending January 31, 2009, and that no matching RSUs will be payable with
regard to such amounts; (3) provide that, in accordance with the transition
relief provided under Internal Revenue Service Notice 2007-86, 2007-46 IRB 990
(the “Transition Relief”), eligible director fees that relate to the third and
fourth quarters of the fiscal year ending January 31, 2009 will be paid on
February 2, 2009; and (4) make such amendments to the Plan as necessary to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and the guidance promulgated thereunder (“Code Section 409A”).
 
NOW, THEREFORE, the Plan is hereby amended effective as of the 22nd day of May,
2008 as set forth below.
 
1.
Article 3 of the Plan is hereby amended to include the following language at the
end thereof:

 
“Accordingly, with respect to the May 5, 2008 Award Date, a reduced amount of
RSUs equal to the shares available for issuance under the Long Term Incentive
Plans, shall be credited to Accounts on May 5, 2008 and the remaining amount of
RSUs due to be credited shall be credited as soon as practicable after shares of
Common Stock become available for issuance under the Long Term Incentive Plans,
based on the value of the RSUs on May 5, 2008. Notwithstanding the foregoing,
regardless of when such RSUs become available for issuance, vesting with regard
to such awards shall begin as of the May 5, 2008 Award Date, in accordance with
Section 7.1 hereof.”
 
2.
Section 6.1 of the Plan is hereby amended to include the following language at
the end thereof:

 
“In the event the aggregate number of shares of Common Stock that are issuable
or being used for reference purposes under the Plan for any applicable period
exceeds the maximum number of shares of Common Stock available for issuance
under the Finlay Enterprises, Inc. 2007 Long Term Incentive Plan, solely with
respect to Eligible Director Fees otherwise payable with respect to the third
and fourth quarters of the fiscal year ending January 31, 2009, a cash amount
equal to the amount of the Eligible Director Fees deferred pursuant to Section
6.2 below shall be credited to the Participant’s Account, on a book entry basis
(the ‘Cash Award’), in lieu of RSUs. Such Cash Award shall be credited to the
Participant’s Account as soon as practicable following the Award Date, and shall
be credited with interest from the Award Date through the fiscal year ending
January 31, 2009. Interest shall be calculated based on the Fidelity Managed
Income Portfolio II interest rate on January 31, 2009. Cash Awards (including
interest) shall be subject to the terms of the Plan to the extent not
inconsistent with this paragraph.
 


--------------------------------------------------------------------------------





 
In the event that Cash Awards are issued pursuant to this Section 6.1, all
references herein to ‘RSU’ shall mean ‘Cash Award,’ to the extent not
inconsistent with the terms of the previous paragraph.”
 
3.
Section 6.2 of the Plan is hereby amended to include the following language at
the end thereof:

 
“Notwithstanding anything herein to the contrary, the Deferral Agreement
executed by the Participant in December 2007, shall be deemed to provide for a
Cash Award for deferred Eligible Directors Fees otherwise payable with respect
to the third and fourth quarters of the fiscal year ending January 31, 2009.”
 
4.
A new paragraph is hereby added to the end of Section 6.2 of the Plan to read as
follows:

 
“Effective as of May 22, 2008, no Participant may enter into a new Deferral
Agreement. Any Deferral Agreement in effect as of such date shall continue in
full force and effect, except as modified pursuant to Section 7.2 hereof.”
 
5.
Section 6.3 of the Plan is hereby amended to include the following language at
the end thereof:

 
“Notwithstanding the foregoing, no Matching RSUs shall be made with respect to
Eligible Director Fees deferred pursuant to Section 6.1 hereof and otherwise
payable with respect to the third and fourth quarters of 2008.”
 
6.
Section 6.4 of the Plan is hereby amended in its entirety to read as follows:

 
“Each Deferral Agreement shall specify a Deferral Period with respect to the RSU
to which it pertains. Notwithstanding the foregoing, the Deferral Period may be
extended or may expire earlier as provided in Section 7.2 and Article 12.”
 
7.
A new paragraph is hereby added to Section 7.2 of the Plan, immediately
following the second paragraph thereof, to read as follows:

 
“With respect to Cash Awards made pursuant to Section 6.1 hereof, subject to the
consent of the Participant, payment of such Cash Awards (including interest)
shall be made in accordance with the transition relief under Internal Revenue
Service Notice 2007-86, 2007-46 IRB 990 (the ‘Transition Relief’), on February
2, 2009.
 

2

--------------------------------------------------------------------------------





 
Notwithstanding the foregoing, prior to a Participant’s termination of
directorship for any reason other than due to death, Disability or Change in
Control, the Participant will be given the opportunity to elect to defer receipt
of Common Stock with respect to each vested Matching RSU (and cash in lieu of
fractional shares calculated in accordance with Section 6.5 hereof) following
any such termination (a ‘Re-Deferral Election’); provided, that such Re-Deferral
Election (i) may not take effect until at least twelve (12) months after the
date the Re-Deferral Election is made; (ii) must be for a period of five (5)
years from the date such payment would otherwise have been made following any
such termination pursuant to the previous paragraph of this Section 7.2; and
(iii) may not be made less than twelve (12) months prior to the date payment
would otherwise have been made following any such termination pursuant to the
previous paragraph of this Section 7.2. No Re-Deferral Election may be made by a
Participant on or after such Participant’s termination of directorship.”
 
8.
The third sentence of Article 12 of the Plan is hereby amended to read as
follows:

 
“Upon termination of the Plan, any vested RSU shall be paid in accordance with
Section 7.2 of the Plan and any nonvested RSU shall be cancelled and
terminated.”
 
9.
A new Section 13.14 is hereby added to the Plan to read as follows:



3

--------------------------------------------------------------------------------



“13.14 Section 409A of the Code
 
To the extent applicable, the Plan is intended to comply with or be exempt from
the applicable requirements of Code Section 409A and the regulations and
guidance promulgated thereunder (collectively, ‘Section 409A’) and shall be
limited, construed and interpreted in accordance with such intent. In the event
that any arrangement provided for under the Plan constitutes a nonqualified
deferred compensation arrangement under Section 409A, it is intended that such
arrangement be designed in a manner that complies with Section 409A. A
termination of directorship shall not be deemed to have occurred for purposes of
any provision of this Plan providing for the payment of any amounts upon or
following a termination of directorship unless such termination is also a
‘separation from service’ within the meaning of Section 409A (a ‘Separation from
Service’) and, for purposes of any such provision of this Plan, references to a
‘termination,’ ‘termination of directorship’ or like terms shall mean Separation
from Service. In the event a Participant under the Plan becomes a ‘specified
employee’ (as defined in Section 409A), any amounts deferred hereunder that are
subject to Section 409A shall be delayed in accordance with the requirements of
Section 409A until the day immediately following the six month anniversary of
such Participant’s Separation from Service (such period, the ‘Delay Period’).
Notwithstanding the foregoing, the Corporation does not guarantee, and nothing
in the Plan is intended to provide a guarantee of, any particular tax treatment
with respect to payments or benefits under the Plan, and the Corporation shall
not be responsible for their compliance with or exemption from Section 409A and
the guidance issued thereunder.”
 

 
FINLAY ENTERPRISES, INC.
     
/s/ Arthur E. Reiner
 
By: Arthur E. Reiner
 
Title: Chairman & CEO
 



 
4

--------------------------------------------------------------------------------

